DOOLING, J.
Plaintiff appeals from an order dissolving an attachment levied on property of the individual defendant, J. L. Hardiman. The sole ground of the motion was that the debt sued upon was contracted by the corporate defendant and that the moving defendant never at any time individually contracted any indebtedness to plaintiff, all of which was sworn to in the affidavit of the movant in support of his motion.
Respondent’s attorney filed no brief and did not appear at the oral argument. This may be because he was satisfied, as we are, that the order must be reversed.  The question of a defendant’s liability sufficiently pleaded cannot be inquired into on a motion to discharge an attachment but must be determined in the trial of the action on its merits. (Repub*700lic Truck Sales Corp. v. Peak, 194 Cal. 492, 503-504 [229 P. 331]; Lori, Ltd., Inc. v. Wolfe, 80 Cal.App.2d 557, 561 [180 P.2d 21]; Asamen v. Thompson, 55 Cal.App.2d 657, 661 [131 P.2d 839]; Corum v. Superior Court, 114 Cal.App. 741, 746 [300 P. 837].)
Order reversed.
Nourse, P. J., and Schottky, J. pro tern., concurred.